     Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 1 of 15




Justin Cilenti (GC 2321)
Peter Hans Cooper (PHC 4714)
CILENTI & COOPER, PLLC
10 Grand Central
155 East 44th Street - 6th Floor
New York, NY 10017
Telephone (212) 209-3933
Facsimile (212) 209-7102
Attorneys for Plaintiff
                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

MARCO ANTONIO ENRIQUEZ,                                             Case No.:    20 CV 7052

                      Plaintiff,                                    COMPLAINT in an
       -against-                                                    FLSAACTION

MAXIMILLION CAFE CORPORATION,
dba HOT AND FRESH BAGELS AND MORE,                                  ECF Case
and RATNA WATI LUBIS and AHSAN ULLAH,

                      Defendants.



       Plaintiff, Marco Antonio Enriquez ("Plaintiff'), by and through his undersigned

attorneys, Cilenti & Cooper, PLLC, files this Complaint against Defendants, Maximillion

Cafe Corporation, doing business as Hot and Fresh Bagels and More, located at 1585

Third Avenue, New York, New York 10128, or any other business entity doing business

as Hot and Fresh Bagels and More, located at located at 1585 Third Avenue, New York,

New York 10128 (hereinafter, "Hot and Fresh Bagels"); and Ratnawati Lubis and Ahsan

Ullah, individually (all defendants, collectively, "Defendants"), and states as follows:

                                    INTRODUCTION

       1.      Plaintiff, Marco Antonio Enriquez, alleges that, pursuant to the Fair Labor

Standards Act, as amended, 29 U.S.C. §§ 201, et seq. ("FLSA"), he is entitled to recover
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 2 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 3 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 4 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 5 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 6 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 7 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 8 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 9 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 10 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 11 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 12 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 13 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 14 of 15
Case 1:20-cv-07052-LJL Document 1 Filed 08/31/20 Page 15 of 15
